Citation Nr: 0113611	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  94-16 236	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island

THE ISSUE

Entitlement to service connection for rectal cancer due to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

In May 2000 the Board issued a decision denying this appeal.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2000, before the 
Court decided the case, the veteran died.  In November 2000 
the Court issued an Order vacating the Board decision and 
dismissing the appeal, citing Landicho v. Brown, 7 Vet. App. 
42 (1994), and Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1944 to May 1946 and from July 1946 to July 1948.

2.	On November 22, 2000, the Board was notified that the 
veteran died on October [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim remained pending because it was timely 
appealed.  Unfortunately, the veteran died during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran and the Order of the Court.  The 
Board's May 2000 decision and the underlying RO decision(s) 
which it subsumed must be vacated, and the appeal must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The May 2000 decision of the Board is vacated, and the appeal 
is dismissed.




		
J. E. Day
Member, Board of Veterans' Appeals

 



